       Case 2:19-cv-14657-CJB-JVM Document 16 Filed 05/14/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


R.C.N. ASSOCIATES, INC. AND                            *         CIVIL ACTION
GC MARINE ELECTRIC LLC
                                                       *         NO. 19-14657
VERSUS
                                                       *         SECTION J
M/V SERENA CLUB, her engines, tackle,
apparel, etc., in rem and CARABELLA1,                  *         JUDGE BARBIER
LLC, in personam
                                                       *         MAG. VAN MEERVELD

*      *       *       *       *       *      *        *


                       CROSS-CLAIM OF R.C.N. ASSOCIATES, INC.

       NOW INTO COURT, through undersigned counsel, comes Plaintiff/Counter-Defendant,

R.C.N. Associates, Inc. (“R.C.N. Associates”), who, in its capacity as Counter-Defendant, asserts

the following Cross-Claim against HF Italy, s.r.l:

                                                  1.

       R.C.N. Associates is a corporation formed under the laws of and having its principal place

of business in the State of Florida.

                                                  2.

       H.F. Italy, s.r.l, is a foreign company doing business in the United States, formed under the

laws of and having its principal place of business in Italy.

                                                  3.

       The Court has jurisdiction pursuant to Article III, Section 2 of the U.S. Constitution and

28 U.S.C. § 1333(1).




                                                  1
       Case 2:19-cv-14657-CJB-JVM Document 16 Filed 05/14/20 Page 2 of 5




                                                  4.

       This Court has personal jurisdiction over Counter-Defendant R.C.N. Associates, Inc.,

where it has affirmatively invoked the Court’s jurisdiction, and over Cross-Defendant H.F. Italy,

s.r.l, because of their continuous and systematic business contact within in the district, which are

sufficient to establish the Court’s general personal jurisdiction.

                                                  5.

       Cara Bella 1, LLC, has alleged the liability of R.C.N. Associates, Inc., for deficient material

and installation work supplied by H.F. Italy, s.r.l, on the M/V SERENA refurbishment project

made subject of this litigation.

                                                  6.

       HF Italy, s.r.l., and Cara Bella 1, LLC, entered into two contracts for labor and materials

with respect to the subject project, those contracts having been filed into the record of this matter

at Rec. Doc. 4-3 and 4-4.

                                                  7.

       The contracts between HF Italy, s.r.l, and Cara Bella 1, LLC, were negotiated and executed

by those parties alone, and without the assistance, direction or involvement of R.C.N. Associates,

Inc.

                                                  8.

       Due to its lack of involvement in the negotiation of the contracts between HF Italy, s.r.l.,

and Cara Bella 1, LLC, R.C.N. Associates, Inc., did not plan or design those aspects of the subject

project contracted by HF Italy, s.r.l., nor did it participate in the planning or designing thereof.

Upon information and belief, all such planning and designing, if any, was performed by HF Italy,




                                                  2
       Case 2:19-cv-14657-CJB-JVM Document 16 Filed 05/14/20 Page 3 of 5




s.r.l., Cara Bella 1, LLC, or some third-party under the direction of either or both of them, and

approved by Cara Bella 1, LLC.

                                                    9.

        Due to its lack of involvement in the negotiation of the contracts between HF Italy, s.r.l.,

and Cara Bella 1, LLC, R.C.N. Associates, Inc., had no knowledge or reason to know of the details

of the negotiations between HF Italy, s.r.l., and Cara Bella 1, LLC, nor the specifications for the

materials to be supplied thereunder. Neither HF Italy, s.r.l., nor Cara Bella 1, LLC, requested the

assistance of R.C.N. Associates, Inc., in choosing the materials to be supplied by HF Italy, s.r.l.

R.C.N. Associates, Inc., has no knowledge as to whether Cara Bella 1, LLC, advised HF Italy of

the need for materials to meet U.S. Coast Guard requirements. Cara Bella, LLC, did not request

that RCN Associates, Inc., review the contracts nor the specifications for materials to be supplied

thereunder to ensure conformity to project requirements.

                                                    10.

        The contracts provided for HF Italy, s.r.l., to supply its own labor to perform installation

of the materials supplied by HF Italy, s.r.l.

                                                    11.

        HF Italy, s.r.l., had a designated, on-site Project Manager supervising and controlling the

work of HF Italy, s.r.l., at all pertinent times.

                                                    12.

        At all pertinent times, HF Italy, s.r.l., acted autonomously, and only answered to Cara Bella

1, LLC, with respect to its labor and materials. At no time did R.C.N. Associates, Inc., have or

assume the obligation to manage or supervise the work of HF Italy, s.r.l., on the subject project,




                                                    3
        Case 2:19-cv-14657-CJB-JVM Document 16 Filed 05/14/20 Page 4 of 5




nor did R.C.N. Associates, Inc., ever manage or supervise the work of HF Italy, s.r.l., on the subject

project.

                                                  13.

         R.C.N. Associates, Inc., re-avers and re-asserts all answers and defenses pled in this

litigation and maintains that the claims of Cara Bella 1, LLC, are unfounded and should be

dismissed. In the alternative, should any such claims be found to have merit, R.C.N. Associates,

Inc., asserts that the claims and/or damages were not the result of any actions, inactions, or fault

on the part of R.C.N. Associates, Inc., but were caused by the actions, inactions, or fault of HF

Italy, s.r.l.

                                                  14.

         R.C.N. Associates, Inc., asserts that, if Cara Bella 1, LLC, is successful in this case, then

its damages were caused by HF Italy, s.r.l., in negligently planning, designing and performing its

work; in supplying improper, inadequate and/or incorrect materials; and, in breaching its contracts,

including all warranties provided concerning its labor and materials, both express or implied.

                                                  15.

         Accordingly, HF Italy, s.r.l., is justly and truly indebted to R.C.N. Associates, Inc., for all

damages that may be awarded to Cara Bella 1, LLC, and for all additional damages sustained by

R.C.N. Associates, Inc.

         WHEREFORE,          the    premises    considered,    Plaintiff/Counter-Defendant,     R.C.N.

Associates, Inc., prays that its Cross-Claim be deemed good and sufficient, and that after due

proceedings are had, there be a Judgment in favor of R.C.N. Associates, Inc., and against Cara

Bella 1, LLC, dismissing all the Counterclaims and Cross-Claims of Cara Bella 1, LLC, with

prejudice and for such other relief as this Court deems appropriate and just. Alternatively, if Cara



                                                   4
       Case 2:19-cv-14657-CJB-JVM Document 16 Filed 05/14/20 Page 5 of 5




Bella 1, LLC, is successful on its claims, R.C.N. Associates, Inc., prays for a Judgment in its favor

on the Cross-Claim against HF Italy, s.r.l., for all damages awarded to Cara Bella 1, LLC, and all

damages sustained by R.C.N. Associates, Inc.




                                                  Respectfully submitted,

                                                  TREADAWAY BOLLINGER, LLC


                                                  ___/s/ Jeffrey E. McDonald__________
                                                  BRETT M. BOLLINGER (#24303)
                                                  JEFFREY E. MCDONALD (#33270)
                                                  RANDELL E. TREADAWAY (#01624)
                                                  L. PETER ENGLANDE (#34535)
                                                  406 N. Florida Street, Suite 2
                                                  Covington, Louisiana 70433
                                                  Telephone: (985) 273-3123
                                                  Telefax: (985) 871-8788
                                                  E-mail: jeff@ztlalaw.com
                                                  Attorneys for R.C.N. Associates, Inc.
                                                  as Counter-Defendant



                                 CERTIFICATE OF SERVICE

               I hereby certify that the above and foregoing has been served on all counsel of

record by the Court’s Electronic Case Filing System, facsimile, e-mail and/or by placing same in

the U. S. Mail, postage prepaid, on the 14th day of May, 2020.


                                                  ___/s/ Jeffrey E. McDonald__________
                                                     Jeffrey E. McDonald




                                                 5
